Title: To Thomas Jefferson from William North, 2 February 1781
From: North, William
To: Jefferson, Thomas


Without place, 2 Feb. 1781. “The Baron’s [Baron Steuben’s] Sentiments with regard to the sick Militia are” that competent surgeons ought to be with Generals Muhlenberg, Lawson, and Nelson, and that sufficient quantities of medicine should be furnished each surgeon to enable him to treat the slightly sick. Those whose disorders “render them fit objects for the Hospital” may be sent to Chesterfield or, preferably, home, since there are now at Chesterfield too many sick for the surgeons to treat properly.
